Citation Nr: 1519027	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  14-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for a prostate condition, to include prostate cancer, as secondary to exposure to herbicides.

3. Whether new and material evidence has been received to reopen the claim for service connection for skin disorders, to include chloracne, secondary to exposure to herbicides.

4. Entitlement to service connection for a keloid scar secondary to surgery for a penile prosthetic.

5. Entitlement to an increased rating for coronary artery disease (CAD).

6. Entitlement to a temporary total disability rating for treatment of residuals of a fistulectomy necessitating convalescence.

7. Entitlement to temporary total disability ratings for treatment of residuals of penile prosthetics necessitating convalescence.

8. Entitlement to retroactive payments for service-connected headaches and post-concussion syndrome with residual fracture right temporo-parietal region, claimed as traumatic brain injury (TBI).

9. Entitlement to a total disability rating based on individual unemployability (TDIU) from June 25, 2007.

(The following issues are addressed in a separate decision: entitlement to increased ratings for diabetes mellitus, type II; peripheral neuropathy of the bilateral lower extremities; erectile dysfunction; post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction; and diabetic nephropathy with hypertension; and entitlement to separate ratings for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila in the Republic of the Philippines. 

In July 2008, the Veteran testified at a hearing before Veterans Law Judge (VLJ) Spickler at the RO on the following issues: entitlement to an increased rating for diabetes mellitus, type II; entitlement to service connection for vertigo, tinnitus, and an ear condition; and whether new and material evidence had been submitted to reopen claims for service connection for hypertension and bilateral hearing loss.  A transcript of the hearing is of record.

In June 2011, the Board reopened the claims for service connection for bilateral hearing loss and hypertension and remanded the claims for additional development.  The Board also denied entitlement to an earlier effective date for a temporary total rating based on surgical or other treatment necessitating convalescence.  The Board remanded the following claims for additional development: whether new and material evidence has been submitted to reopen claims of entitlement to service connection for chloracne and tinnitus; entitlement to service connection for vertigo and a prostate disability; entitlement to increased ratings for diabetes mellitus, type II and residual complications and erectile dysfunction; entitlement to a temporary total rating for treatment of residuals of a fistulectomy necessitating convalescence; and entitlement to a total disability rating based on individual unemployability (TDIU).

Subsequent to the Board's remand order, service connection for hypertension was granted; therefore, that issue is no longer before the Board.  Additionally, service connection was granted for an ear disability that encompassed bilateral hearing loss, tinnitus, and vertigo.  The Veteran continued his claim for tinnitus but did not continue the claim for hearing loss or vertigo; therefore, these claims are no longer before the Board.  Briefly, as discussed below, the Veteran officially withdrew any remaining claim of entitlement to service connection for tinnitus at his hearing before VLJ Gallagher in November 2014.

In November 2014, the Veteran testified before VLJ Gallagher via videoconference equipment, on the following issues: withdrawal of the claim for service connection for tinnitus; entitlement to a temporary total disability rating for residuals of fistulectomy; and entitlement to a temporary total disability rating for residuals of penile prosthetics.

VA law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In this case, since the Veteran testified about his diabetes mellitus before VLJ Spickler, the claims for increased ratings for diabetes mellitus, type II and its complications are addressed in a separate Board decision issued concurrently, by VLJ Spickler.  Since the Veteran testified about withdrawal of his claim for service connection for tinnitus; entitlement to a temporary total disability rating for residuals of fistulectomy; and entitlement to a temporary total disability rating for residuals of penile prosthetics before VLJ Gallagher, these claims and all remaining claims that the Veteran did not provide testimony on are addressed below.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition and entitlement to an increased rating for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. On November 6, 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of his appeal seeking to reopen the claim for service connection for tinnitus was requested.

2. The RO denied entitlement to service connection for a prostate condition in April 2006; the Veteran did not appeal or submit additional evidence within the one year appellate period, and the decision became final.

3. New and material evidence has not been submitted since April 2006 to reopen the claim for service connection for a prostate condition.

4. The Veteran has a residual scar from his penile implant, secondary to his erectile dysfunction.

5. The Veteran is not service-connected for fistulas; the evidence does not show when the Veteran had his fistulectomies; and the evidence does not indicate whether his surgeries necessitated at least one month of post-operative convalescence or resulted in severe post-operative residuals such as incompletely healed surgical wounds or the necessity for house confinement.

6. The evidence does not conclusively show when the Veteran had his penile implants or whether his surgeries necessitated at least one month of post-operative convalescence or resulted in severe post-operative residuals such as incompletely healed surgical wounds or the necessity for house confinement.

7. The Veteran's service-connected headaches and post-concussion syndrome with residual fracture, right temporo-parietal region, have manifested as frequent and completely prostrating migraines since May 2010.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal seeking to reopen the claim for service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2. The April 2006 rating decision that denied service connection for a prostate condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).
 
3. New and material evidence pertaining to the claim for service connection for a prostate condition has not been received since the April 2006 rating decision, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The criteria for service connection for a keloid scar secondary to surgery for a penile prosthetic have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5. The criteria for a temporary total disability rating for treatment of residuals of a fistulectomy necessitating convalescence have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

6. The criteria for temporary total disability ratings for treatment of residuals of penile prosthetics necessitating convalescence have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2014).

7. The criteria for a 50 percent rating from May 2010 for service-connected headaches and post-concussion syndrome with residual fracture right temporo-parietal region have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.114, 4.124a, Diagnostic Code 8045-8100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal seeking to reopen the claim for service connection for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review this matter and it is dismissed.

II. The Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

For the claim seeking to reopen the claim for service connection for a prostate condition, the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Here, the Veteran was not provided adequate notice until November 2009, after the issuance of the initial rating decision.  Although the notice letter was not sent before the initial decision in this matter, this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a statement of the case issued in May 2014 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. 

For the claims for service connection for a prostate condition and keloid scar secondary to the penile implant, the duty to notify was satisfied in letters dated February 2008 and August 2011, respectively.  These letters were issued before the rating decisions, which were issued in August 2008 and May 2013, respectively, and fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the claims seeking temporary total ratings for treatment of residuals of penile prosthetics and fistulectomy necessitating convalescence, the duty to notify was satisfied in letters dated September 2007 and May 2008, which were issued prior to the August 2008 rating decision.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the claim seeking retroactive benefits for his TBI rating, the duty to notify was satisfied by letters sent to the Veteran in June 2010 and August 2011 that explained how effective dates were assigned.  The letters were issued prior to a May 2013 rating decision that granted an increased rating for the disability but denied entitlement to retroactive benefits based on a change in the regulations for rating TBI.

Finally, for the claim seeking entitlement to TDIU, the duty to notify was satisfied by a letter sent to the Veteran in September 2005.  The letter was issued prior to a March 2006 rating decision that denied entitlement to a TDIU.  The Veteran appealed and TDIU was subsequently granted from September 6, 2005 to June 25, 2007.  The Veteran appealed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Regarding VA examinations, because the claim for service connection for a prostate condition was not reopened for consideration on the merits, a VA examination it not necessary.  Regarding the claims for temporary total disability ratings for treatment of residuals of a fistulectomy and penile implants, VA examinations are not necessary as there is no medical evidence of the surgeries.  Further, during the period in which the surgeries occurred, the Veteran was not service connected for the disabilities.

Regarding entitlement to service connection for a keloid scar secondary to surgery for a penile prosthetic and an earlier effective date for TBI, the May 2010, July 2010, August 2011, and March 2013 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Therefore, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

III. New and Material

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110  (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran filed a claim for service connection for a prostate condition in September 2005.  The RO denied the claim in April 2006 because the evidence failed to show a prostate condition that was related to service.  The Veteran did not appeal and he did not submit new and material evidence in support of his claim within one year of the issuance of the rating decision.  He filed a new claim for service connection for prostate cancer in July 2007, more than one year after the issuance of the April 2006 rating decision; therefore, given the foregoing, the April 2006 rating decision is final.

First, the Board notes that while the Veteran filed a claim for service connection for prostate cancer, no evidence has been received showing that he in fact has prostate cancer.  Since April 2006, the Veteran has submitted evidence showing a continued diagnosis of benign prostatic hypertrophy.  See September 2007 VA examination, a March 2009 statement, March 2010 treatment record from S.J.D. Educational Foundation, and August 2011 VA examination.  Briefly, in the March 2009 statement, the Veteran argued that his condition should be service connected due to exposure to Agent Orange.  However, benign prostatic hypertrophy is not a condition listed under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 as being due to exposure to herbicides.  Moreover, the Veteran's argument is the same as he argued at the time of his initial claim in the April 2006 rating decision.  Consequently, while the evidence submitted subsequent to the April 2006 rating decision is "new" to the claims file, the information is cumulative of the evidence and arguments of record at the time of the April 2006 rating decision.  Consequently, the evidence is not new and as such, not material to the claim.  New and material evidence having not been received, the claim for service connection for a prostate condition is not reopened for consideration on the merits. 

IV. Service Connection

The Veteran seeks service connection for a keloid scar secondary to surgery for a penile prosthetic which was implanted due to his service-connected erectile dysfunction.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran's erectile dysfunction is service-connected and due to his condition, a penile prosthetic was implanted.  The Board observes that the March 2013 VA examiner observed a healed scar of the mid-scrotal area that is a residual of the penile implant.  Consequently, the Board finds that service connection for the scar, residual of the penile implant, is warranted.  The appeal is granted.

V. Temporary Total Disability Ratings

The Veteran seeks a temporary total disability rating for purposes of convalescence following fistulectomy and penile implant surgeries. 

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incomplete healed surgical wounds, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  This regulation only authorizes the assignment of a disability rating and payment of compensation for service connected disabilities.

In this case, the Veteran seeks a temporary total convalescence rating for penile implants.  The most recent implant, replaced in September 2003, has been compensated; however, the Veteran seeks compensation for prior implants.  During his hearing before the undersigned, he testified that he had three penile implant surgeries in the 1980s.  His surgeries were performed by Dr. K. and Dr. F., private providers who subsequently sold their practice to Dr. V.G.  See Transcript, December 2014, page 9.  In a November 2008 letter, Dr. K. indicated that he sold his practice to Dr. V.G. in 2005 but acknowledged that he placed a penile prosthesis that led to the usual healing problems.  Unfortunately, he did not indicate a date for any surgery or what the "usual healing problems" are.  The Veteran testified that he attempted to contact Dr. V.G. but that his letters were returned to him.  A copy of his letter to Dr. V.G. is of record.  No records from Dr. V.G. have been submitted.

The Board observes that a VA treatment record dated January 2001 indicates that the Veteran had a penile prosthesis placed which functioned well.  However, the treatment record does not indicate the date of the surgery, whether it required 30 days of convalescence, or whether there were severe post-operative residuals.  No other treatment records indicate the dates of the prior surgeries, whether the surgeries required 30 days of convalescence, or whether there were severe post-operative residuals from the surgeries.

Based on the entirety of the evidence, the Board cannot grant a temporary total convalescence rating for the Veteran's three penile implant surgeries that occurred prior to 2003.  First, he testified that his surgeries were performed in the 1980s, prior to the date he was service-connected for his diabetes mellitus, type II and erectile dysfunction.  His diabetes mellitus was service connected as of September 1994 while his erectile dysfunction was not service connected as secondary to diabetes mellitus, type II, until December 2000.  Thus, assuming that the Veteran's surgeries occurred in the 1980s, he was not service connected for erectile dysfunction or the underlying cause at that time.  Second, while the evidence shows at least one prior surgery, the evidence does not show that the prior surgery necessitated at least one month of post-operative convalescence; resulted in severe post-operative residuals such as incomplete healed surgical wounds, or the necessity for house confinement.  Consequently, a temporary total rating is not warranted for the penile implant surgeries that occurred prior to September 2003.

Regarding entitlement to a temporary total convalescence rating for fistulectomy surgery, the evidence does not show that the Veteran has been service connected for fistulas or residuals of his surgery.  Further, while the Board does not doubt that the procedure occurred, the evidence does not include medical records indicating the surgery or whether it necessitated at least one month of post-operative convalescence; resulted in severe post-operative residuals such as incomplete healed surgical wounds, or the necessity for house confinement.  Consequently, a temporary total rating is not warranted for the Veteran's fistulectomy surgeries.

The Board does not dispute that the Veteran underwent penile implant surgeries and a fistulectomy; however, a preponderance of the competent and probative evidence of record reflects that the disabilities for which the Veteran underwent surgery were not related to service-connected conditions at the time of the surgeries.  Further, without evidence of the surgeries, the Board cannot determine whether any of the surgeries necessitated at least one month of post-operative convalescence, resulted in severe post-operative residuals such as incomplete healed surgical wounds, or the necessity for house confinement.  Therefore, temporary total disability ratings in connection with convalescence following multiple penile implant surgeries and fistulectomies must be denied. 

VI. Retroactive Payments

The Veteran contends that he is entitled to retroactive payments for service connected headaches and post-concussion syndrome with residual fracture right temporal parietal region based on revisions of the rating criteria for TBI, effective October 23, 2008.  See 73 Fed.Reg 54, 693 (Sept. 23, 2008).

By way of history, the RO granted service connection for post-concussion syndrome with headaches in an August 1971 rating decision.  The RO assigned an evaluation of 10 percent, effective the following day of the Veteran's release from military service, under Diagnostic Code 8045-8100, which evaluates TBI with impairment from migraine headaches.  38 C.F.R. § 4.124a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  

In September 2005, the Veteran filed a claim for an increased rating and in April 2006, the RO granted a 30 percent rating, effective the date of his claim.  He filed a claim for an increased rating in July 2007 which was denied in February 2008.  He filed a claim for service connection for TBI in August 2009.  The RO treated this claim as a claim for an increased rating and denied the claim in September 2010.  In September 2010, the Veteran filed a claim for retroactive payments for his disability.  In May 2013, the RO increased the Veteran's rating to 50 percent, effective July 13, 2011, and denied entitlement to retroactive benefits.

Generally, in a claim for a higher disability rating there are three possible effective dates that may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A.  § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id., McCay v. Brown, 9 Vet. App. 183 , (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In this case, at issue is the effective date for the rating criteria for TBI, 38 C.F.R. § 4.124a, Diagnostic Code 8045, which was revised in September 2008, effective October 23, 2008.  Effective dates are addressed within the code.  Specifically, Note (5) states as follows:

A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R § 3.114, if applicable.  38 C.F.R. § 4.124a , Diagnostic Code 8045 (effective October 23, 2008).

The Veteran filed a claim for service connection for TBI in August 2009, which, in essence, was a request for an increased rating based on the revised criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  This claim was received within one year of the revisions of the code.  Immediately subsequent to the denial of the claim, the Veteran requested retroactive payments.  As such, the Board will review the evidence since October 23, 2008 to ensure that his claim has been given full consideration under the revised criteria.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Under Diagnostic Code 8100, migraines resulting in characteristic prostrating attacks occurring on average once in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.

VA treatment records dated January 2010 show complaint of frequent migraine headaches even with increased dose of medication.  In May 2010, the Veteran had a brain and spinal cord VA examination.  The report notes chronic headaches secondary to post-concussion syndrome with residual fracture right temporal parietal region.  The Veteran related that his headaches started at the frontal area and spread to the parietal area progressing in a cephalo-caudal fashion, after which it would be global in nature.  Headaches used to be relieved by intake of any analgesic, however, the headaches had become persistent and despite intake of various analgesics, headaches lasted about an entire day or two.  The Veteran denied any aura or light perception disturbances; denied being sensitive to light but had predisposing factors like heat exposure, pungent smells or loud sounds; denied loss of consciousness and had no history of vomiting.  He related that "I just cannot work, so I just lie down".  

The examiner stated that his condition prevented sports, resulted in severe effects on chores, moderate effects on shopping and exercise, and mild effects on recreation, traveling, bathing, dressing, toileting, and grooming.  Other symptoms included dizziness, daily or more often; generalized weakness; gait disturbance due to frequent dizziness; and frequent fatigability.  The examiner found no evidence of dysthesias; tremors or fasciculations; disturbance of balance; ataxia, incoordination, or spasticity; speech impairment; no automic nervous system problems not otherwise addressed; no sensory function of a nerve or group of nerves affected; no bowel or bladder impairment; no cranial nerve impairment; no cognitive or psychiatric impairment; no loss of sense of taste or smell; and no limitation of motion of joints.  No other significant findings were present.  The diagnosis was headaches, chronic secondary to status post-concussion syndrome with residual fracture of the right temporal parietal region.

The Veteran also had a VA examination for neurological disorders in May 2010.  The Veteran reported that in the past 12 months, he had had migraines weekly and most were prostrating.  His funduscopic and mental status examinations were normal.  His cranial nerves were intact.  Reflexes were normal and cerebellar exam was normal.  There was no evidence of chorea.  There were no cartoid bruits.  The impression was headaches, chronic secondary to status post-concussion syndrome with residual fracture of the right temporal parietal region.

During a July 2010 TBI examination, in addition to the above, the Veteran complained of generalized joint pains, distressing dreams, flashbacks, insomnia, vertigo, neck and back pains, numbness of hands and feet, anxiety, depression, mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  His judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were also normal.  The examiner found that subjective symptoms do not interfere with work; instrumental activities of daily living; or work, family or other close relationships.  He had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  He was able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  Lastly, consciousness was considered normal.  Regarding psychiatric manifestations, the examiner found that the Veteran had a positive screen for PTSD, which the Board notes has been service-connected. 

The Veteran had a VA examination in August 2011.  In addition to the foregoing, he reported that he had migraines weekly that were prostrating and lasted for hours.  He took continuous medication to control the migraines.  His funduscopic and mental status examinations were normal.  There was no evidence of chorea.  There were no cartoid bruits.  The mental status examination was normal but for depressed mood.  He was oriented to the 3 spheres, his memory was intact, his judgment fair, and he had insight.  He had no sensory deficits and he was able to smell.  Cranial nerve testing was normal.  The impression was chronic headaches, secondary to status post-concussion/contusion syndrome.  The condition caused decreased concentration, mobility, weakness or fatigue, decreased strength of the extremities, and pain.

The Board has reviewed all of the evidence and finds that a rating of 50 percent for migraine headaches is warranted under Diagnostic Code 8100 as of May 2010 based on the Veteran's report of weekly migraine headaches that were mostly prostrating.  A rating in excess of 50 percent is not provided for under Diagnostic Code 8100.  To this extent, his appeal is granted.

A rating in excess of 30 percent is not warranted prior to May 2010 because the evidence does not show that his migraines were characterized as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board has reviewed the revised TBI criteria under Diagnostic Code 8045 to determine if ratings in excess of 30 percent prior to May 2010 and in excess of 50 percent from May 2010 are warranted but finds that while the Veteran has other residuals noted on his TBI examinations, his residuals have been compensated under separate diagnostic codes.  For example, dizziness is compensated under 38 C.F.R. § 4.87, Diagnostic Code 6299-6205 for Meniere's syndrome; mental deficits are compensated under 38 C.F.R. § 4.130, Diagnostic Code 9411 for posttraumatic stress disorder; and pain and weakness of the extremities are compensated under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8514, incomplete paralysis of the sciatic and radial nerves.  A separate rating under Diagnostic Code 8045 for these symptoms would result in pyramiding, or compensating the Veteran for the same symptoms twice, which is prohibited under 38 C.F.R. § 4.14.

The Board considered whether referral for consideration of extraschedular ratings is warranted but finds that the schedular ratings assigned herein are adequate.  Specifically, the diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected headaches and post-concussion syndrome with residual fracture right temporo-parietal region.  See Thun, 22 Vet. App. at 115.  As discussed above, there are higher ratings available for this disability under Diagnostic Codes 8045.  However, the Veteran's other residuals are already compensated under separate diagnostic criteria.  The discussion above reflects that the symptoms of the Veteran's condition are fully contemplated by the applicable rating criteria.

Consequently, the Board finds that a 50 percent rating is warranted for the Veteran's service-connected headaches and post-concussion syndrome with residual fracture right temporo-parietal region from May 2010.  To this extent, the Veteran's claim for retroactive payments for service-connected headaches and post-concussion syndrome with residual fracture right temporo-parietal region is granted.


ORDER

The appeal to reopen the claim for service connection for tinnitus is dismissed.

New and material evidence having not been submitted, the claim for service connection for a prostate condition is not reopened, and the claim is denied.

Service connection for a keloid scar secondary to surgery for a penile prosthetic is granted.

Entitlement to a temporary total disability rating for treatment of residuals of a fistulectomy necessitating convalescence is denied.

Entitlement to temporary total disability ratings for treatment of residuals of penile prosthetics necessitating convalescence is denied.

Entitlement to a 50 percent rating for service-connected headaches and post-concussion syndrome with residual fracture right temporo-parietal region from May 2010 is granted.


REMAND

Reasons for Remand: To issue a statement of the case, schedule a VA examination, and obtain an opinion from a VA examiner.

Regarding the Veteran's petition to reopen his claim for service connection for a skin condition claimed as secondary to herbicide exposure, the Veteran filed his initial claim in June 1981.  He indicated that he was treated for the condition during service at Long Beach Naval Station and Balboa Naval Air Station.  In July 1981 while developing the claim, the RO deferred adjudication of the claim so that additional evidence from the identified facilities could be obtained.  The RO also asked the Veteran to provide evidence of a current condition that had existed continuously since his date of discharge from service.  He was to provide the information within 60 days and was notified that if he did not present evidence within one year from the date of the letter, that benefits may not be paid.  Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  In this case, the Veteran provided the requested evidence; however, it does not appear that the claim was ever adjudicated because a rating decision is not of record.  Accordingly, on remand, the RO must determine whether the June 1981 skin claim was ever adjudicated, and if so, associate the rating decision with the claims file.  If the claim was not adjudicated, the appeal must be treated as an appeal of an original claim as opposed to an appeal of a final rating decision.

In addition to locating the rating decision, if any, a VA examination must be scheduled to determine whether the Veteran has a skin condition that is related to service, to include exposure to herbicides during service.  Treatment records show that the Veteran was treated for skin conditions in service and in the 1980s.  He also testified in November 2014 that he has a current skin condition.  Thus, a remand is necessary to schedule a VA examination to determine whether the Veteran has had at any time during the pendency of his claim, any skin condition that is related to service, to include exposure to herbicides during service.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).
Regarding coronary artery disease (CAD), the Veteran filed a claim for an increased rating in July 2007.  The claim was granted in part in February 2008.  The Veteran filed a notice of disagreement.  While the RO issued subsequent rating decisions addressing this matter in August 2008, May 2010,and February 2011, the RO did not issue a statement of the case (SOC).  Based on the Veteran's statements continuing to request an increased rating during this period, the Board finds that the Veteran did not abandon his appeal.  See Statements dated August 2009 and November 2011.  To date, it is not shown that he has received a SOC related to this issue, so this claim must be remanded for compliance with Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding entitlement to a TDIU from June 25, 2007, the evidence clearly shows that the Veteran has a schedular 100 percent combined rating from this date.  In argument dated April 2011, the Veteran's representative admitted that the request for TDIU seems moot given the Veteran's total schedular rating.  However, the representative justified the continuation of the appeal, arguing that the Veteran seeks Special Monthly Compensation (SMC) for aid and attendance and argues that SMC (S), at the housebound rate, can also be granted based on a single service connected disability rated as totally disabling, and additional service connected disabilities independently ratable at a combined 60 percent, separate and distinct from the 100 percent service connected disability and involving different anatomical segments or different body systems.  38 CFR 3.50(i).  The representative argued that "under recent Bradley v. Peake, 22 Vet.App. 208 [sic] a TDIU rating may be used to satisfy the requirement for a single service connected disability rated as totally disabling."  

The Board observes that the U.S. Court of Appeals for Veterans Claims (Court) in Bradley found that "[i]t is possible for a veteran to be awarded TDIU for a single disability and thereafter be awarded disability ratings for other conditions."  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In Buie v. Shinseki, the Court clarified that a total disability rating based on individual unemployability that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  24 Vet. App. 242, 250 (2010), as amended (Apr. 21, 2011).  Thus, in light of the Veteran's argument for a TDIU rating to support his claim for SMC (S), the Board will consider whether a TDIU can be granted from June 25, 2007 for any one single disability.

As of June 25, 2007, the only service connected disability rated at 60 percent or greater was coronary artery disease.  From March 22, 2012, the Veteran's diabetic nephropathy was also rated at least 60 percent disabling.  On remand, an opinion must be obtained addressing whether the Veteran's CAD, standing alone, prevented the Veteran from obtaining and maintaining employment since June 25, 2007.  An opinion must also be obtained addressing whether the Veteran's diabetic nephropathy, standing alone, prevented the Veteran from obtaining and maintaining employment since March 22, 2012.  The examiner(s) should address the impact of each service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate them with the electronic claims file.

2. Determine whether the June 1981 claim for service connection for a skin condition was adjudicated and if so, associate the rating decision with the claims file.

3. Schedule a VA examination to determine the nature and etiology of the Veteran's skin condition, claimed as chloracne due to herbicide exposure.  The examiner must be provided access to the Veteran's electronic claims file.  The examiner must indicate review of the claims file in the examination report.  

All indicated tests must be performed and all symptomatology reported in detail.

Notify the examiner of the date of claim (i.e. 1981 if no rating decision or 2007 the date of the most recent filing).

The examiner must identify all skin conditions that manifested during the pendency of the claim, to include conditions that have also resolved during the pendency of the claim.

For each skin condition, after conducting the examination and with consideration of the Veteran's lay statements, opine whether the skin condition(s) are at least as likely as not (50 percent or greater probability) causally related to service, to include exposure to herbicides.  Each diagnosis must be addressed.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner must address the Veteran's lay statements and provide a rationale for each opinion.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Send the Veteran's claims file to an examiner or examiners with appropriate expertise.  The examiner(s) must be given full access to the Veteran's electronic claims file on VBMS and Virtual VA and he or she must indicate review of the electronic claims file in the examination report.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's CAD, standing alone and not in conjunction with any other service-connected disability, has prevented the Veteran from obtaining and maintaining employment since June 25, 2007.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected CAD from June 25, 2007.  

An examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that the diabetic nephropathy, standing alone and not in conjunction with any other service-connected disability, has prevented the Veteran from obtaining and maintaining employment since March 22, 2012.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected diabetic nephropathy from March 22, 2012.

It is the examiner's responsibility to furnish a full description of the effects of the CAD and peripheral neuropathy, individually, upon the Veteran's ordinary activity which includes employment.  These descriptions may include opinions on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

If the requested opinions cannot be provided without the examiners physically examining and/or interviewing the Veteran, an examination must be scheduled.

5. Furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an increased rating for CAD.  The claim should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

6. Then, readjudicate the Veteran's claims on appeal, to include whether TDIU is warranted for any single disability from June 25, 2007.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


